Per Curiam,
By agreement of counsel at the trial these actions were consolidated and the single question for decision was whether the added attractions presented at the plaintiffs’ theater were parts of a burlesque combination under the contract between the parties. It was competent to admit testimony to explain the meaning in the theatrical business of the technical terms used and there was no error in the manner in which the case was submitted to the jury.
The judgment is affirmed for the reasons stated in the opinion of Judge Shaeeb.